Citation Nr: 1018596	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extra-schedular rating in excess of 60 
percent for low back disability beginning June 19, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

When this case was most recently before the Board in December 
2008, the Board granted a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities, as well as a 60 percent 
rating for low back disability, effective from June 19, 2002.  
The Board denied the claim of entitlement to a schedular 
rating in excess of 20 percent for low back disability prior 
to June 19, 2002, as well as entitlement to a separate rating 
for lower extremity neurological impairment.  The Board 
remanded the issue of entitlement to a rating in excess of 60 
percent for low back disability from June 19, 2002, to the 
present for referral to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  
Thereafter, the designee of the Director denied entitlement 
to a higher rating on an extra-schedular basis.  Therefore, 
the case was returned to the Board for further appellate 
action.


FINDING OF FACT

The schedular criteria are inadequate and there are 
exceptional factors such as the need for frequent 
hospitalization; the Veteran's low back disability has been 
totally disabling from June 19, 2002, to the present.


CONCLUSION OF LAW

The criteria for an extra-schedular rating of 100 percent for 
the Veteran's low back disability have been met from June 19, 
2002, to the present.  38 C.F.R. § 3.321(b).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).


I.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

To afford justice in exceptional situations, an extra-
schedular rating can be provided.  38 C.F.R. § 3.321(b).  The 
Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2009).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or the Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

II.  Analysis

In the aforementioned decision, the Board found that the 
Veteran's low back disability met the criteria for a 60 
percent rating effective from June 19, 2002, based on the 
former schedular criteria.  Noting an absence of unfavorable 
ankylosis, the Board did not find that the low back 
disability met the criteria for a scheduler 100 percent 
rating under the former or the revised criteria.  

The Board finds that the Veteran's unique manifestations of 
low back disability do in fact present impairment not 
contemplated by the rating criteria.  The schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Specifically, the Board cites to a pattern 
of difficulty ambulating and performing routine activities 
such as self care documented in treatment records as well as 
in reports of VA examinations dated in May 2003, November 
2006 and March 2008.  Specifically, the Veteran has 
demonstrated extreme pain, recurrent spasm and motor 
weakness.  Treatment records confirm that the Veteran's 
manifestations have continued to be severe despite 
considerable medication including Oxycodone, Morphine and 
muscle relaxants.  The record is replete with reference to 
his inability to dress himself without assistance, put on his 
shoes, walk without a cane, or travel in a car more than 15 
minutes during the period in question.  In March 2008, the 
examiner assessed the Veteran as incapable of active work.  

The Board finds that these manifestations consistently show 
an unusual disability picture which exceeds the criteria for 
pronounced intervertebral disc syndrome, under which the 
Veteran is currently rated.  They also do not fit under any 
other relevant diagnostic code, and they functionally produce 
total disability.  Accordingly, the Board has determined that 
an extra-schedular rating of 100 percent is in order from 
June 19, 2002, to the present.


ORDER

Entitlement to an extra-schedular rating of 100 percent for 
low back disability beginning June 19, 2002, is granted, 
subject to the criteria governing the award of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


